                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                   Plaintiff,                              8:19-CR-295

vs.                                                          ORDER

MARTIN ROSARIO-RODRIGUEZ,

                   Defendant.

      This matter is before the Court on the Defendant's Objection to
Presentence Investigation Report (filing 52). The objection is premature and
will be overruled without prejudice to reassertion.
      Paragraph 3 of the Court's Order on Sentencing Schedule (filing 37)
provides that the probation office will deliver the initial presentence report to
counsel (and through defense counsel, to the defendant) before submitting it to
the Court. Paragraph 4 of the sentencing schedule contemplates that counsel
may then object to the probation office, so that the parties and the probation
office have an opportunity to correct any errors of law or fact in the initial
presentence report before it is submitted to the Court. Obviously, counsel and
the probation office will not always agree, and the probation office may submit
the initial or revised presentence report to the Court, pursuant to paragraph 5
of the sentencing schedule, without making any or all of the changes requested
by counsel. At that point, it is appropriate for counsel to assert an objection,
pursuant to paragraph 6(c) of the sentencing schedule, raising any unresolved
issues with the Court.
      The objection filed in this case is directed at the probation office's initial
presentence report, which has not yet been submitted to the Court. The Court
assumes that the defendant's objection has also been given to the probation
office, so that the probation office may address them in the final presentence
report submitted to the Court. Any issues that are not resolved to counsel's
satisfaction may then be reasserted in a sentencing statement filed on or before
the date provided in paragraph 6 of the Court's Order on Sentencing Schedule
(filing 37).


      IT IS ORDERED that the Defendant's Objection to Presentence
      Investigation Report (filing 52) is overruled without prejudice to
      reassertion.


      Dated this 2nd day of January, 2020.

                                            BY THE COURT:


                                            John M. Gerrard
                                            Chief United States District Judge




                                      -2-
